NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDREW J.J. WOLF,                               No.    20-35600

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00025-BLW

 v.
                                                MEMORANDUM*
IDAHO STATE BOARD OF
CORRECTION; et al.,

                Defendants-Appellees,

and

LEROY PENAKU,

                Defendant.

                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                             Submitted August 19, 2021**

Before: GOODWIN, CANBY, and SILVERMAN, Circuit Judges.

      Andrew J.J. Wolf, an inmate in the custody of the Idaho Department of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Correction, appeals pro se the district court’s judgment dismissing his action

alleging violations of his First, Eighth, and Fourteenth Amendment rights pursuant

to 42 U.S.C. § 1983 and various federal statutes and international standards while

he was housed at the Idaho Maximum Security Institution and the Idaho State

Correctional Institution. The district court struck Wolf’s Second Amended

Complaint for failure to comply with the page limit set out in Idaho General Order

No. 342 and required by the court’s previous order, screened and dismissed his

Amended Complaint for failure to state a claim under 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1), and dismissed the action with prejudice

because of his failure to comply with the page limit required by the previous order.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s screening dismissal. Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.

2012) (§1915(e)(2)(B)(ii)); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(§ 1915A)). We affirm.

      The district court properly dismissed any claims arising before December

16, 2017 as time barred. See Idaho Code § 5-219(4) (two-year statute of limitations

for personal injury actions); Soto v. Sweetman, 882 F.3d 865, 871-72 (9th Cir.

2018) (state statutes of limitations for personal injury claims apply to § 1983

actions; federal law governs when a claim accrues, which is when the plaintiff

knows or should know of the injury that forms the basis for his cause of action).


                                          2
      The district court properly dismissed Wolf’s First Amendment claims

because he failed to allege facts showing that defendant Stewart acted with a

retaliatory intent in issuing a Disciplinary Offense Report or prevented him from

filing a grievance. See Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)

(“prisoners have a First Amendment right to file prison grievances”; explaining

requirements of a First Amendment retaliation claim, including that a defendant

took an adverse action against the inmate because of his protected conduct).

      The district court properly dismissed Wolf’s due process claim concerning

his placement in administrative segregation because inmates lack a protected

liberty interest in their housing or classification status. See Sandin v. Connor, 515

U.S. 472, 480 (1995) (“The Due Process Clause standing alone confers no liberty

interest in freedom from state action taken ‘within the sentence imposed.’”

(citation omitted)); Meachum v. Fano, 427 U.S. 215, 225 (1976) (holding that an

inmate lacked due process protections in his transfer between prisons, resulting in a

reclassification to maximum security, because the transfer was “within the normal

limits or range of custody which the conviction has authorized the State to

impose”).

      The district court properly dismissed Wolf’s due process claims concerning

three Disciplinary Offense Reports issued in December 2017 and January 2018

because Wolf lacked a protected liberty interest in avoiding disciplinary action. See


                                          3
Sandin, 515 U.S. at 486-87 (holding that 30-day segregation in disciplinary

confinement “did not present the type of atypical, significant deprivation in which

a State might conceivably create a liberty interest”; relevant factors included

whether (1) disciplinary segregation was similar to discretionary forms of

segregation such as administrative segregation, (2) a comparison with conditions in

the general population showed that the plaintiff suffered no “major disruption in

his environment”; and (3) the length of the plaintiff’s sentence was unaffected).

      The district court properly dismissed Wolf’s Eighth Amendment claim

concerning the conditions of confinement in administrative segregation because he

did not allege conditions resulting in “the denial of the minimal civilized measure

of life’s necessities.” See Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(explaining requirements of an Eighth Amendment claim alleging unconstitutional

conditions of confinement).

      The district court properly dismissed Wolf’s Eighth Amendment claim

concerning the conditions of confinement on death row because Wolf is not a death

row prisoner. See Valley Forge Christian Coll. v. Ams. United for Separation of

Church & State, Inc., 454 U.S. 464, 472 (1982) (explaining constitutional

requirements of standing, including that the party invoking federal jurisdiction

must have suffered an injury).

      The district court properly dismissed Wolf’s Eighth Amendment claim


                                          4
alleging that defendants denied him medical care for cataracts because he failed to

allege facts showing that defendants were deliberately indifferent to his serious

medical needs. Peralta v. Dillard, 744 F.3d 1076, 1081 (9th Cir. 2014) (en banc)

(explaining requirements of an Eighth Amendment claim alleging denial of

medical care); Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998) (“conclusory

allegations of law and unwarranted inferences are not sufficient to defeat a motion

to dismiss”).

      The district court properly dismissed Wolf’s claims alleging violations of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., and the

Rehabilitation Act of 1973 (“RA”), 29 U.S.C. § 701, et seq., because he did not

allege that he was disabled or that defendants discriminated against him because of

a disability. See Armstrong v. Wilson, 124 F.3d 1019, 1023 (9th Cir. 1997)

(explaining requirements of prisoners’ ADA and RA claims).

      The district court properly dismissed Wolf’s claims based on international

standards and declarations because there is no such private right of action. See,

e.g., Sosa v. Alvarez-Machain, 542 U.S. 692, 734-35 (2004) (the Universal

Declaration of Human Rights and International Covenant on Civil and Political

Rights “did not [themselves] create obligations enforceable in the federal courts”).

      The district court properly dismissed the claims brought on behalf of others

because Wolf, as a non-attorney, “has no authority to appear as an attorney for


                                          5
others than himself.” C.E. Pope Equity Trust v. U.S., 818 F.2d 696, 697 (9th Cir.

1987). It properly dismissed Wolf’s claims alleging violations of injunctive relief

orders in a separate class action because any such violations must be challenged in

that action.

      The district court did not abuse its discretion in striking the Second

Amended Complaint because Wolf failed to comply with the 20-page limit for pro

se prisoner complaints in civil rights cases set forth in Idaho General Order No.

342 and required by the court’s previous order. See Ready Transp., Inc. v. AAR

Mfg., Inc., 627 F.3d 402, 403-04 (9th Cir. 2010) (describing district court’s

inherent power to strike items from its docket; standard of review). Wolf’s

contentions that the page limit violates his rights to access the courts and to due

process lack merit. See Lewis v. Casey, 518 U.S 343, 348, 354-55 (1996)

(prisoners’ First Amendment right to access the courts does not include the right to

litigate effectively once in court); Mathews v. Eldridge, 424 U.S. 319, 332 (1976)

(procedural due process protections attach to protected liberty or property interests

within the meaning of the Fifth and Fourteenth Amendments).

      The district court did not abuse its discretion in dismissing the action with

prejudice because Wolf failed to comply with the page limit required by the court’s

previous order. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

(“District courts have the inherent power to control their dockets and, in the


                                          6
exercise of that power they may impose sanctions including, where appropriate,

dismissal of a case.”; setting forth factors that courts should consider in deciding

whether to dismiss with prejudice for failure to comply with a court order; standard

of review).

      AFFIRMED.




                                          7